Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting Rejection Withdrawn
Acknowledgment is made of the terminal disclaimer (TD) filed 12/2/2021 which has been approved.  Thus, the nonstatutory double patenting rejection has been withdrawn.

Claim Rejections - 35 USC § 112(b) Withdrawn
Acknowledgment is made of the claim amendment(s) filed 12/2/2021.  Thus, all 112(b) rejections have been withdrawn.

                                                        Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (US2011/0297082; newly applied) in view of Kanno et al (US2009/0178764).


Regarding claim 2, the electrostatic chuck as defined by the combination above would have electrodes in thin film layer form (see Fig. 1 of Kanno) and electrodes of comb-tooth form (see Kanno [0080]).
Regarding claim 3, in so long as a bipolar electrode arrangement results, the arrangement of the plural electrodes in the ceramic main body alternately along one direction would be within the purview of one skilled in the art. 
Regarding claim 4, Watanabe provides a plasma processing apparatus comprising a chamber (i.e., 101; see Fig. 1), base (201; see Fig. 2) suitable power supplies [0027-0028] and .

Allowable Subject Matter
Claims 5-10 would appear allowable.

          Response to Arguments
Applicants arguments filed 12/2/21 have been fully considered and are persuasive.    However, upon further consideration, a new ground(s) of rejection is made as set forth above. At least claims 1-4 would appear to be too broadly written even as amended to warrant grant of patentability.

                                              Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                     2/24/2022